       Case 2:20-cv-01903-SPL Document 34 Filed 10/05/20 Page 1 of 1




 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                              )    No. CV-20-01903-PHX-SPL
      Mi Familia Vota, et al.,
 9                                              )
                                                )
                        Plaintiffs,             )    ORDER
10                                              )
      vs.
11                                              )
                                                )
      Katie Hobbs,                              )
12                                              )
13                      Defendant.              )
                                                )
14                                              )

15          Having reviewed Martin Lynch’s Motion for Leave to Submit Amicus Brief (Doc.
16   31), the Court finds it would not be helpful in the resolution of this case. Therefore,
17          IT IS ORDERED that the Motion for Leave to Submit Amicus Brief (Doc. 31) is
18   denied.
19          Dated this 5th day of October, 2020.
20
21
                                                       Honorable Steven P. Logan
22                                                     United States District Judge
23
24
25
26
27
28
